         Case 1:21-cv-01993-KPF Document 17 Filed 06/14/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 RAMON JAQUEZ, on behalf of himself
 and all others similarly situated,

                             Plaintiff,
                                                     Civil Case Number: 1:21-cv-01993-KPF
               -v-

 WILLIAM BLAIR & COMPANY, L.L.C.,


                             Defendant.


                                      DISMISSAL ORDER


IT IS HEREBY ORDERED:


       THAT pursuant to the parties’ June 14, 2021 Stipulation of Dismissal, all claims asserted

against Defendant in Civil Action No. 1:21-cv-01993-KPF, are dismissed with prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.




SO ORDERED THIS 14th
                ____ day of June 2021.

The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.




                                           ___________________________
                                           HONORABLE KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
